ORDER
The plaintiff, Brian K. Crum, appeals from a Superior Court summary judgment in favor of the defendant, Ford Motor Credit Company.
This appeal came before a single justice of this Court, who ordered the parties to show cause why it should not be summarily decided. After hearing their arguments and considering their legal memoranda, we conclude that cause has not been shown, and we proceed to summarily decide the appeal.
In accordance with our consolidated opinion in Judith J. Oliveira v. Steven A Lombardi et al., C.A. No.2001-27-Appeal and Michael R. Ayers v. Joseph A. Tiberi et al., No.2000-273-Appeal, 794 A.2d 453, (R.I.2002) and the rationale set out therein, we sustain the plaintiffs appeal, vacate the motion justice’s granting of summary judgment in favor of the defendant, and remand this case to the Superior Court for further proceedings consistent with the opinion in those consolidated cases.
Chief Justice WILLIAMS did not participate.